DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MATSUMURA et al. (US 2011/0216510).

Regarding claim 1 MATSUMURA discloses:
An electronic device, comprising: 
a main structure (e.g. 1 FIG.2), comprising a body (e.g. 1 FIG.3) and a wall (e.g. lateral edge of 12 FIG.3), two wide side surfaces of the body opposite to each other being respectively defined as a top surface and a bottom surface (e.g. surface of 14 FIG.6, bottom of 1 and board paragraph [0033]), the body extending from the bottom surface to form the wall (indicated e.g. 
a cable organizing assembly (inside W FIG.3), comprising: 
a cable fastening member (e.g. 11, sections of 12 between 11 FIG.3), fixed at the wall, the cable fastening member correspondingly sealing the notch (shown e.g. FIG.3), the cable fastening member comprising at least one cable groove (e.g. 11k FIG.3), the cable groove being for fastening at least one cable (e.g. 13a FIG.3); wherein, 
the cable passes through the penetration hole, and is fixed at the wall by the cable organizing assembly (shown e.g. FIG.3).

Regarding claim 2 MATSUMURA discloses:
An electronic device, comprising: 
a main structure (e.g. 1 FIG.2), comprising a body (e.g. 1 FIG.3) and a wall (e.g. lateral edge of 12 FIG.3), two wide side surfaces of the body opposite to each other being respectively defined as a top surface and a bottom surface (e.g. surface of 14 FIG.6, bottom of 1 and board paragraph [0033]), the body extending from the bottom surface to form the wall (indicated e.g. FIG.6), an upper edge of the wall being recessed toward a direction of the body to form a notch (e.g. 12d FIG.3), the body having a penetration hole (e.g. 14a FIG.3), the penetration hole passing through the body (described paragraph [0031]); and 
a cable organizing assembly (inside W FIG.3), comprising: 
a cable fastening member (e.g. 11, sections of 12 between 11 FIG.3), fixed at the wall, the cable fastening member correspondingly sealing the notch (shown e.g. FIG.3), the cable 
a central axis of each of the cable grooves is not parallel to a central axis of the penetration hole (e.g. orthogonal indicated FIG.3), the cable in the electronic device passes through the penetration hole from one side of the top surface, and is bent and then fixed on one side of the bottom surface of the body by the cable organizing assembly (described paragraph [0033]).

Regarding claim 3 MATSUMURA discloses:
each of the cable grooves has a guiding section and an accommodating section, a width of a gap of the cable groove at the guiding section is less than a wire diameter of the cable (e.g. narrow sections of 11 shown FIG.5), and a width of the cable groove at the accommodating section is not less than the wire diameter of the cable (e.g. bulbous sections of 11 shown with and without cables FIG.5).

Regarding claim 4 MATSUMURA discloses:
a base plate (e.g. 2 FIG.1) and at least one waterproof member (e.g. 12 FIG.3), the base plate being detachably fixedly disposed on one side of the bottom surface of the main structure (e.g. the top of 1 FIG.1), the waterproof member being disposed between the base plate and the upper edge of the wall of the main structure (as would be understood from e.g. location of 2 FIG.1 and 12 FIG.3), wherein the cable organizing assembly further comprises a limiting cover (e.g. 15, 16 FIG.6) and a protrusion structure (section(s) of 16 in contact with 12 FIG.6) for 

Regarding claim 5 MATSUMURA discloses:
the cable organizing assembly further comprises a limiting cover (e.g. 15, 16 FIG.6), wherein the limiting cover is detachably fixed at the main structure (described e.g. paragraph [0041]), and the limiting cover is for limiting a movement range of the cable fastening member relative to the main structure (as described e.g. paragraph [0041]).

Regarding claim 6 MATSUMURA discloses:
the cable fastening member comprises two rows of cable fastening structures (e.g. 11a, 11b FIG.6), each row of the cable fastening structures comprises a plurality of the cable grooves (indicated e.g. FIG.3), the plurality of cable grooves are spaced from one another (also shown e.g. FIG.3), any one of the cable grooves of any one of the rows and one of the cable grooves of the other row are arranged as facing each other (indicated e.g. FIG.4); 
an adhesive slot (e.g. occupied by 12 FIG.6) is formed between the two rows of the cable fastening structures, and the adhesive slot is for filling by a waterproof adhesive (as described e.g. paragraph [0031]); 
the electronic device further comprises a cured waterproof adhesive body (described e.g. paragraph [0031]), the cured waterproof adhesive body is disposed at the adhesive slot, and the cured waterproof adhesive body is the waterproof adhesive after being cured (based on the description contained in paragraph [0031] MATSUMURA is understood to disclose the structure implied in this product-by-process limitation per MPEP 2113).

"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."(MPEP 2113(I)))

Regarding claim 7 MATSUMURA discloses:
the limiting cover comprises a top plate (e.g. 15 FIG.6) and a frame structure (e.g. 16 FIG.6), the frame structure and the top plate are connected, and the frame structure and the top plate together form an accommodating cavity (as described paragraph [0032]); 
the frame structure has a plurality of locking holes (e.g. “screwing” paragraph {0041], at least two screw holes shown FIG.3) , the plurality of locking holes are for matching with a plurality of locking members so as to fix the frame structure at the main structure (as described paragraph [0041]); 
when the limiting cover is locked at the main structure, a part of the cable fastening member is correspondingly accommodated in the accommodating cavity (described e.g. paragraph [0041]), and the top plate correspondingly abuts against one side of the cable fastening member where the plurality of cable grooves are formed (described e.g. paragraph [0041]).

Regarding claim 8 MATSUMURA discloses:

when the limiting cover is fixed at the main structure (shown e.g. FIG.3), at least a part of the pressing member is correspondingly disposed in the adhesive slot (as would be understood from e.g. FIG.5, FIG.6), and the pressing member and the cured waterproof adhesive body are connected (shown e.g. FIG.6).

Regarding claim 9 MATSUMURA discloses:
the cable fastening member further comprises an engagement slot (e.g. between adjacent 11/12 FIG.3), the engagement slot is located opposite to one side of the cable fastening member where the adhesive slot is formed (shown e.g. FIG.6), and the engagement slot is for engagingly fixing at the wall (as shown e.g. FIG.6).

Regarding claim 10 MATSUMURA discloses:
A cable organizing assembly, for being fixedly disposed in an electronic device, the cable organizing assembly comprising: 
a cable fastening member (e.g. 11, sections of 12 between 11 FIG.3), comprising two rows of cable fastening structures (e.g. 11 FIG.3), each row of the cable fastening structures comprising a plurality of cable grooves (plurality shown e.g. FIG.3), the cable grooves being spaced from one another (shown e.g. FIG.3), each of the cable grooves being for fastening at least one cable (shown e.g. FIG.3), an adhesive slot (e.g. 12 FIG.3) being formed between the 
the cable fastening member further comprising at least one engagement slot (e.g. between adjacent 11/12 FIG.3), the engagement slot being for engagingly fixing at a wall in the electronic device, the wall having a notch (e.g. 12d FIG.3), the cable fastening member being for sealing the notch (described e.g. paragraph [0031]); and 
a limiting cover (e.g. 15, 16 FIG.6), having an accommodating cavity (e.g. cavity below FIG.6), the limiting cover being capable of mutually matching with a plurality of locking members so as to be locked in the electronic device (e.g. “screwing” paragraph {0041], at least two screw holes shown FIG.3); 
when the limiting cover is locked in the electronic device, a part of the cable fastening member being accommodated in the accommodating cavity (shown e.g. FIG.6), a part of the plurality of cable grooves being correspondingly covered by the limiting cover (shown e.g. FIG.6), an opening that each of the cable grooves forms at the cable fastening member being correspondingly exposed to the limiting cover (shown/indicated e.g. FIG.6).

Regarding claim 11 MATSUMURA discloses:
the limiting cover comprises a top plate (e.g. 15 FIG.6) and a frame structure (e.g. 16 FIG.6), the frame structure and the top plate are connected, and the frame structure and the top plate together form an accommodating cavity (as described paragraph [0032]); 
the frame structure has a plurality of locking holes (e.g. “screwing” paragraph {0041], at least two screw holes shown FIG.3), and the plurality of locking holes are for mutually matching 

Regarding claim 12 MATSUMURA discloses:
the cable organizing assembly further comprises a pressing member (e.g. sections of 16 in contact with 12 FIG.6), the pressing member is fixedly disposed at the top plate (shown e.g. FIG.6), and the pressing member is located in the accommodating cavity (shown e.g. FIG.6); 
when the cable fastening member is fixed at the wall and the limiting cover is fixed in the electronic device, at least a part of the pressing member is correspondingly disposed in the adhesive slot (as would be understood from e.g. FIG.5, FIG.6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional references cited on the PTO-892 disclose/teach housing/wire holding devices similar to those disclosed in the present application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THERON S MILLISER whose telephone number is (571)270-1800. The examiner can normally be reached 9-6.
Examiner interviews are available via telephone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/THERON S MILLISER/Examiner, Art Unit 2841                         

/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841